Citation Nr: 0015618	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-41 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Fargo, North Dakota (RO).  In October 1997, the 
Board confirmed the denial of the issue on appeal and the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
The Court, in a Memorandum Decision dated in June 1999, 
vacated and remanded the October 1997 Board decision due to a 
lack of adequate reasons and bases and for readjudication 
consistent with the revised rating criteria for psychiatric 
disabilities.


FINDING OF FACT

Competent medical evidence relates a diagnosis of PTSD to the 
veteran's active duty combat experience.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his military service in Korea.  As a 
preliminary matter, the Board finds that the veteran's claim 
for PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A claim for service connection for PTSD 
is well grounded where the veteran submits (1) medical 
evidence of a current disability; (2) lay evidence (presumed 
to be credible for these purposes) of an in-service stressor, 
and (3) medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).

In summary, the record contains documentation that the 
veteran engaged in combat during active service, and medical 
evidence that relates this combat duty to a current diagnosis 
of PTSD.  The medical opinions include a September 1992 VA 
examiner who found that the veteran appeared to meet the DSM 
IIIR criteria for PTSD, a March 1996 VA examiner who stated 
that the veteran exhibited the symptomatology of both PTSD 
and depression, and a January 2000 private examiner who 
diagnosed the veteran with chronic PTSD.

Nevertheless, while the veteran's claim for service 
connection is found to be well grounded, further evidentiary 
development is necessary in order that the case may be 
properly adjudicated.  Such development will be addressed in 
the Remand portion of the decision below.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded, and to this extent only, the appeal is 
granted.


REMAND

Because the Board has determined that the veteran's claim of 
entitlement to service connection for PTSD is well grounded, 
a duty to assist the veteran in the development of his claim 
is mandated by 38 U.S.C.A. § 5107(a) (West 1991).  A review 
of the record discloses that additional action by the RO is 
necessary in order to comply with this duty and before the 
Board may proceed with appellate review.

In general, service connection may be granted for disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); see also Gaines v. 
West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In the present case, service personnel records verify that 
the veteran served in Korea for one year and that he received 
the Combat Infantry Badge.  The veteran has consistently 
reported his in-service stressor as being combat experience 
in Korea.  Accordingly, as the record establishes that the 
veteran engaged in combat with the enemy, the Board accepts 
his testimony as establishing the occurrence of the claimed 
in-service stressor.

Therefore, the only remaining question is whether the veteran 
has a diagnosis of PTSD related to his combat experience.  
The Board finds that the evidence of record is equivocal as 
to whether the veteran has a current diagnosis of PTSD and 
that further medical clarification would be helpful in the 
resolution of the veteran's claim.

As aforementioned, the evidence of record contains 
professional opinions in support of a diagnosis of PTSD.  In 
July 1992, the veteran's PTSD score on the Minnesota 
Multiphasic Personality Inventory (MMPI) was elevated.  The 
examiner observed that the veteran had serious trauma in 
Korea and assessed him with major depression, obsessive 
compulsive disorder, and rule out PTSD.  During a PTSD 
consultation in September 1992, the veteran related his 
combat experiences in Korea, including Pork Chop Hill, and 
his current psychiatric symptomatology.  The examiner stated 
that the veteran appeared to meet the DSM IIIR criteria for 
PTSD secondary to combat experiences in the Korean War.

During a psychological evaluation in March 1996, the examiner 
commented that the veteran's test scores indicated that he 
experienced high combat stress.  The examiner deferred 
diagnosis as he found that the veteran's symptoms were 
indicative of both PTSD and depression.

A private diagnostic assessment from Northwestern Mental 
Health Center dated January 2000 diagnosed the veteran with 
anxiety disorder, chronic PTSD, and mood disorder.  The 
examiner recommended a more complete psychological evaluation 
in order to provide a more definitive diagnostic impression.

Nevertheless, the veteran has been diagnosed with several 
psychiatric disorders other than PTSD.  The veteran's periods 
of hospitalization and most significant symptomatology appear 
to be related to these disorders.  VA hospital summaries and 
outpatient records from April 1989 through February 1992 show 
that the veteran was hospitalized several times with 
diagnoses including major depression, bipolar disorder, 
generalized anxiety disorder, and personality disorder.

During a VA examination in July 1993, the examiner opined 
that the veteran's most likely diagnoses were major 
depression and generalized anxiety disorder, and that he did 
not meet the criteria for PTSD at present.  During another 
PTSD assessment that month, the veteran exhibited numerous 
symptoms of PTSD but did not meet the full criteria and 
further testing was recommended.

At a March 1996 VA examination, the examiner found that, 
following active service, the veteran experienced anxiety 
symptoms that were possible generalized anxiety disorder or 
PTSD.  The veteran's most significant psychiatric problems 
occurred from 1987 to 1992 when he was diagnosed with major 
depressive disorder.  The examiner concluded that the 
veteran's currently reported symptoms were consistent with 
avoidant personality disorder, generalized anxiety disorder, 
and PTSD, but that he did not meet the full criteria for 
PTSD.

Finally, many examiners have suggested the need for further 
diagnostic testing to differentiate between the veteran's 
PTSD symptomatology and his other diagnoses, and to determine 
if the veteran, in fact, suffers from PTSD.

The Board further observes that the veteran has not been 
afforded a psychiatric examination consistent with the 
criteria of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (1999).  During 
the pendency of this appeal, the criteria for diagnosing and 
evaluating psychiatric disorders were changed to comport with 
the DSM-IV criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411(1999); Cohen v. Brown, 10 Vet.App. 128 (1997).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  As it is likely that the veteran has 
continued to receive mental health 
treatment, the RO should obtain and 
associate with the claims file all VA 
psychiatric records not yet acquired.  
After securing the necessary releases 
from the veteran, the RO should likewise 
obtain and associate with the claims file 
all private psychiatric records not yet 
acquired.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  Since it is 
important that "each disability be viewed 
in relation to its history" 38 C.F.R. § 
4.1 (1999), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  The psychiatrist should 
completely review the claims folder prior 
to the examination, including a copy of 
this REMAND order.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed, but should 
include PTSD subscales.  All clinical 
findings and subjective complaints should 
be reported in detail.  The examiner 
should specifically determine whether it 
is at least as likely as not that the 
veteran has PTSD due to his combat duty 
in Korea.  In forming such an opinion, 
the examiner should discuss the veteran's 
psychiatric history, additional 
psychiatric diagnoses, and relevant 
symptomatology.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and in light of 
38 C.F.R. §§ 3.304(f), 4.125(a) (1999) 
and Cohen v. Brown, 10 Vet. App. (1997).  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  The 
remand section of this decision is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


 

